Deen, Chief Judge.
This is a pre July 1, 1979, workers’ compensation appeal. (As to cases decided by the superior court subsequent to that date, see Ga. L. 1979, p. 619 et seq.) The award in favor of the employee for disability resulting from back injury was affirmed in turn by the full board and by the judge of the superior court, and is affirmed by this court. Only question raised on appeal is the sufficiency of evidence to support the award.
The employee felt pain, which he reported, during an on-the-job incident while pushing a heavily loaded hand truck. Increasing severity of pain led eventually to a myelogram showing a disc protrusion at the L-4, 5 level, and to subsequent surgery and laminectomy during which a free spicule of disc fragment was discovered in the spinal column. There is medical testimony that the symptoms could have resulted from the work the claimant was doing, and testimony by the claimant uncontradicted that until this incident he had had no back trouble.
The appellant bases its resistance on the fact that after the original surgery there were continuing problems which led to the discovery and excision of a benign tumor of the thoracic spinal cord at a later date. This case differs from Queen v. Transport Ins. Co., 147 Ga. App. 746 (250 SE2d 195) (1978), a case involving the same two spinal defects, in that the presence of the tumor (not job related) was the only disability subjected to medical treatment in that case whereas here the spinal disc lesion was first operated on with some effect, and this followed by excision of the tumor. We affirm under the "any evidence” rule. Atkinson v. Home Indemnity Co., 141 Ga. App. 687 (234 SE2d 359) (1977); Travelers Ins. Co. v. Caldwell, 135 Ga. App. 640, 641 (218 SE2d 653) (1975).

Judgment affirmed.


Shulman and Carley, JJ., concur.

E. Lamar Gammage, Jr., for appellee.